DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/14/21.  These drawings are acceptable and overcome the previous drawing issues.

Specification
An amendment to the specification for replacing para. [0082] and [0085] were received on 4/14/21.  These amendments to the specification are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:  
in lines 7-9 the claim recites “plates having a longitudinal extension x corresponding to at least part of a length of the sternum, a transverse extension y corresponding to at least part of a width of a sternum half, and a vertical extension z corresponding to a thickness of the sternum” which is believed should recite “plates having a longitudinal extension x configured to correspond to at least part of a length of the sternum, a transverse extension y configured to correspond to at least part of the width of a sternum half, and a vertical extension z configured to correspond to a thickness of the 
in lines 19-20 the claim recites “a coupling surface extending in the vertical direction z between an anterior and posterior side of the sternum” which is believed should recite “a coupling surface configured to extend in the vertical direction z between an anterior and posterior side of the sternum” (emphasis added).  This is to avoid any potential 101 issues regarding the claiming of the human body, i.e., the sternum.  
Appropriate correction is required.
Claim 2 is objected to because of the following informalities: in lines 2-5 the claim recites “plates has a longitudinal extension x corresponding to the length of the sternum, a transverse extension y corresponding to at least part of a width of a sternum half, and a vertical extension z corresponding to a thickness of the sternum” which is believed should recite “plates has a longitudinal extension x configured to correspond to the length of the sternum, a transverse extension y configured to correspond to at least part of the width of a sternum half, and a vertical extension z configured to correspond to a thickness of the sternum” (emphasis added).  This is to avoid any potential 101 issues regarding the claiming of the human body, i.e., the sternum. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-8, 19-20, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected as indefinite for the recitation of “plates has a longitudinal extension x corresponding to the length of the sternum, a transverse extension y corresponding to at least part of a width of a sternum half, and a vertical extension z corresponding to a thickness of the sternum” at lines 2-5 for the following reasons: in line 3 the limitation “the length of the sternum” lacks antecedent basis. Claim 1 from which it depends in lines 7-8 recites “at least part of a length of the sternum.”  Therefore, it is unclear if the length recited in claim 2 is meant to be the same length as in claim 1 or a new length.  It is recommended to use language such as “the at least part of the length of the sternum is the full length of the sternum” to demonstrate that the length in claim 2 is meant to further limit claim 1 to the full length of the sternum.
Claim 4 is rejected as indefinite for depending upon an indefinite claim.
Claim 5 is rejected as indefinite for the following recitations 
in line2 the claim recites “an anterior and a posterior section”.  It is unclear if the sections recited are meant to be a further clarification of the first and second bone plates or of the sternum recited in claim 1 (lines 3) which discloses as having anterior and posterior surfaces. It is recommended that applicant use similar wording as used in claim 4 to delineate that the limitation is meant to refer to the bone plates. 
in lines 2-4 the claim recites “in that each of an anterior and a posterior section has . . . . a bone anchoring segment having a first planar extension and a coupling segment having a second planar extension” (emphasis added).  Claim 1 from which this 
Claims 6-8 and 23 are rejected as indefinite for depending upon an indefinite claim.
Claim 19 is rejected as indefinite for the recitation of “said coupling surfaces on the anterior and posterior sections of the first bone attachment plate” (emphasis added) in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected as indefinite for depending upon an indefinite claim.

Response to Arguments
Applicant’s amendments to the specification and corrected drawings are accepted.
Applicant's arguments filed 4/14/21 have been fully considered and examiner agrees will not add new matter and put the claims in line with the amendments to the specification filed on 4/14/21.

Allowable Subject Matter
The claims 1, 9-18 are objected to as allowable if claim 1 were to be rewritten or amended to overcome the claim objections noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775